                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION

                                                NO. 5:20-CV-00560-BO



 GREGORY SIMMONS-BEY, a/k/a,                              )
 ALTON GREGORY SIMMONS-BEY,                               )
                                                          )
                       Plaintiff,                         )
                                                          )                            ORDER
          V.                                              )
                                                          )
 RALEIGH HOUSING AUTHORITY                                )
 and DIRECTOR WAYNE FELTON,                               )
                                                          )
                       Defendants.                        )



          Gregory Simmons-Bey, a/k/a, Alton Gregory Simmons-Bey ( "plaintiff'), a pretrial detainee,

filed this civil rights action prose pursuant to 42 U.S.C. § 1983, 1 and seeks leave to proceed in

forma pauperis (DE 4 ). Plaintiff also filed a pleading captioned "Writ of Habeas Corpus" (DE 1).

The matter now is before the court for an initial review pursuant to 28 U.S .C. § 1915(e)(2)(B).

          The court first addresses plaintiffs pleading captioned "Writ of Habeas Corpus." To the

extent plaintiff seeks release from imprisonment, the court lacks authority to grants such relief in this

civil rights action. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Plaintiff, instead, must

pursue such relief through a petition for a writ of habeas corpus.2 See id.; see also, Brown v.

Wiseman, No. 5:18-CT-3011-FL, 2018 WL 9814648, at *2 (E.D.N.C. Aug. 27, 2018). The court


               Plaintiff's complaint is not a model of clarity and the court has done its best to construe plaintiffs cause
of action .

          2
          Notably, to the extent plaintiff asserts that the court lacks jurisdiction over him because he is a Moorish
American national, such claim lacks merit. See Simmons-Bey v. USA Republic, No . 5:19-CT-2095-FL (E.D.N.C.
Nov. 15, 2019) (citing United States v. Burris, 231 F. App'x 281 , 281 (4th Cir. 2007)).



                 Case 5:20-cv-00560-BO Document 5 Filed 11/20/20 Page 1 of 3
declines to convert plaintiffs filing into a petition for a writ of habeas corpus, and his pleading

captioned "Writ of Habeas Corpus" is DISMISSED without prejudice.

         The court next determines whether plaintiffs action is barred pursuant to 28 U.S.C.

§ 1915(g). The Prisoner Litigation Reform Act ("PLRA") provides as follows:

                In no event shall a prisoner bring a civil action or appeal a judgment
                in a civil action or proceeding under this section if the prisoner has,
                on 3 or more prior occasions, while incarcerated or detained in any
                facility, brought an action or appeal in a court of the United States
                that was dismissed on the grounds that it is frivolous, malicious, or
                fails to state a claim upon which relief may be granted, unless the
                prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g); see Tolbert v. Stevenson, 635 F.3d 646,650 (4th Cir. 2011); Altizerv. Deeds,

191 F.3d 540, 544 (4th Cir. 1999). Plaintiff has had at least three prior cases dismissed on frivolity

review, and has used up his three strikes. See Simmons-Bey v. Godwin, No. 5:19-CT-3080-FL

(E.D.N.C. May 2, 2019); Simmons-Bey v. Wake County Sheriffs Dept., No. 5:19-CT-3288-D

(E.D.N.C. May 14, 2020); Simmons-Bey v. McFarland, No. 5:19-CT-3297-D (E.D.N.C. May 15,

2020).

         To avoid dismissal and to proceed without prepayment of the filing fee, plaintiff must show

that he is under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g). This

"exception [to the three-strikes rule] focuses on the risk that the conduct complained of threatens

continuing or future injury, not on whether the inmate deserves a remedy for past misconduct."

Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). Vague, speculative, or conclusory

allegations are insufficient to invoke the exception of section 1915(g). Johnson v. Warner, 200 F.

App 'x 270, 272 (4th Cir. 2006) (citation omitted); see also, Woodward v. Small, No. 5: 19-cv-00118-

MR, 2020 WL 5111214, at* 1 (W.D.N.C. Aug. 31 , 2020). Rather, the inmate must make "specific


                                                  2



             Case 5:20-cv-00560-BO Document 5 Filed 11/20/20 Page 2 of 3
fact allegations of ongoing serious physical injury, or of a pattern of misconduct evidencing the

likelihood of imminent serious physical injury." Id.

        Here, plaintiff makes vague allegations regarding his eviction from a Raleigh Housing

Authority property. Plaintiffs vague and nonsensical allegations fail to plausibly allege that he is

presently under imminent danger of serious physical injury. Based upon the foregoing, plaintiff may

not proceed as a pauper in this action. See Banks v. Hornak, 698 F. App ' x 731 , 739 (4th Cir.2017);

Hill v. Postal Service, 474 F. App' x 152, 152 (4th Cir. 2012).

        In summary, plaintiffs action is barred pursuant to 28 U .S.C. § 1915(g), and is hereby

DISMISSED without prejudice. Additionally, plaintiffs pleading captioned "Writ of Habeas

Corpus" (DE 1) is DISMISSED without prejudice. The clerk of court is DIRECTED to close this

case.

        SO ORDERED, this the     J__j_day of November, 2020.




                                                 3



            Case 5:20-cv-00560-BO Document 5 Filed 11/20/20 Page 3 of 3
